                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-189-FDW-DCK

 DANIEL C. FLINT, et al.,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
        v.                                          )         ORDER
                                                    )
 ALLY FINANCIAL INC., et al.,                       )
                                                    )
                   Defendant.                       )
                                                    )


       THIS MATTER BEFORE THE COURT on the “Joint Motion For Extension Of Time

For Defendant Ally Financial Inc. To Respond To Plaintiff’s Complaint” (Document No. 6) filed

May 30, 2019. This matter has been referred to the undersigned Magistrate Judge pursuant to

28U.S.C §636(b) and immediate review is appropriate. Having carefully considered the motion,

the record, and noting consent of the parties, the undersigned will grant the motion, with

modification.

       This matter is governed by the “Standing Order Governing Civil Case Management Before

the Honorable Judge Frank D. Whitney.” (3:07-MC-047-FDW, Document No. 2). As such the

“Initial Scheduling Order,” issued in this case on April 16, 2019, provides in pertinent part:

                Extensions of time to serve pleadings shall not be granted except by
                leave of court for good cause shown (consent of opposing counsel
                alone is not sufficient). Absent extraordinary circumstances, no
                party shall receive more than one extension of time to serve a
                pleading, with any such extension being no more than twenty (20)
                days in duration.
                …
                Any motion to extend the forgoing time… shall be filed
                immediately upon counsel learning of the need for the same and
                in any event no fewer than three (3) business days in advance of



       Case 3:19-cv-00189-FDW-DCK Document 7 Filed 05/30/19 Page 1 of 2
              the filing deadline sought to be modified. The moving party must
              show consultation with opposing counsel regarding the requested
              extension and must inform the Court of the views of opposing
              counsel on request. If a party fails to make the requisite showing,
              the Court will summarily deny the request for extension.

(3:07-MC-047-FDW, Document No. 2) (emphasis added).

       IT IS, THEREFORE, ORDERED that the “Joint Motion For Extension Of Time For

Defendant Ally Financial Inc. To Respond To Plaintiff’s Complaint” (Document No. 6) is

GRANTED with modification. Defendant Ally Financial, Inc. shall have up to and including

June 24, 2019 to answer or otherwise respond to Plaintiff’s Amended “Class Action Complaint”

(Document No. 3).



                                       Signed: May 30, 2019




                                               2

      Case 3:19-cv-00189-FDW-DCK Document 7 Filed 05/30/19 Page 2 of 2
